DETAILED ACTION
Status of the Application
	Claims 1, 7, 9, 16, 19, 21-22, 24, 26-31, 34, 36, 44, 47-48, 51-52, 54-56, 58 are pending.
The present application is being examined under the pre-AIA  first to invent provisions.
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2020 has been entered.
	Applicant’s amendment of claims 1, 7, 16, 21, 24, 26 as submitted in a communication filed on 12/30/2020 is acknowledged.  As indicated in the Non Final action of 5/14/2020, Applicant elected without traverse a fusion protein that comprises a lysosomal enzyme that is a variant of the human Naglu protein, a peptide tag, and the spacer peptide of SEQ ID NO: 9.  Applicant has amended claim 16 so that it is no longer directed to a spacer peptide that consists of SEQ ID NO: 9.  Claim 16 is now directed in part to a Markush group of spacer peptides that do not comprise the elected spacer peptide (SEQ ID NO: 9).  In view of the fact that the Examiner has previously examined subject matter wherein the spacer peptide comprise GGGSP or GGGPS, and further comprises GAP, which is the elected invention, claim 16 will be examined only to the extent that it encompasses linkers that comprise GAP as well as GGGPS and/or GGGSP.  As such, the Examiner will examine only the elected subject matter related to spacer peptides that comprise SEQ ID NO: 29, 31, 33, 35, 37, 39, 41, 43, 49, 51, 55, 64, 66, 68, 70, 72, 74, 76 or 78 as listed in claim 16. The remaining spacer peptides listed in claim 16 will not be examined since they are directed to non-elected subject matter.  Similarly, Applicant is reminded that claims 1 and 7 currently recite a Markush group of spacer peptides which are non-elected and have not been examined.  As such, claims 1, 7 and dependent claims thereon have been examined only to the extent they encompass the elected spacer peptide (SEQ ID NO: 9).  
only to the extent they encompass the elected invention as set forth above.   
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

Claim Objections
Claim 24 is objected to due to the recitation of “comprises a mutation at the position corresponding to residue Arg37 of SEQ ID NO: 5”.  To enhance clarity, it is suggested the term be amended to recite “comprises a mutation at the position corresponding to position 37 of the polypeptide of SEQ ID NO: 5”.  Appropriate correction is required.
Claims 1, 7, 16, 19, 21-22, 24, 26-27 are objected to as being directed to non-elected subject matter.  Appropriate correction is required. 

Claim Rejections - 35 USC § 102
Claims 7, 16, 19, 21-22, 24, 26-27 were rejected under 35 U.S.C. 102(b) and 102(e) as being anticipated by Lebowitz et al. (US Publication No. 2011/0223147 published 9/15/2011; cited in the IDS) as evidenced by Zhao et al. (GenBank accession number P54802, 1/25/2012).  In view of the fact that claim 7 has been amended to now require a spacer peptide that comprises SEQ ID NO: 14 or SEQ ID NO: 15, and in view of the fact that Lebowitz et al. do not teach the peptides of SEQ ID NO: 14 or SEQ ID NO: 15, this rejection is hereby withdrawn.

Claim Rejections - 35 USC § 103
Claim 1 remains rejected under 35 U.S.C. 103(a) as being unpatentable over Lebowitz et al. (US .  
This rejection has been discussed at length in prior Office actions.  It is maintained for the reasons of record and those set forth below.
Applicant argues that when Lebowitz is read as a whole, it is directed to optimizing the glycosylation independent lysosomal targeting technology (GILT) that targets the enzyme to the lysosome, specifically by engineering furin-resistant IGF-II muteins and that Naglu is listed as part of a Table having 40 possible enzymes for enzyme replacement therapy.  Applicant asserts that there are potentially thousands of possible Naglu constructs because the lysosomal enzyme can have 50%-100% sequence identity to the enzyme of Table 1.  Applicant further argues that Lebowitz teaches that the spacer peptide is optional and that it makes no mention of optimizing spacer peptides.  Applicant states that it is only by hindsight that one would (a) select Naglu for GILT tag engineering and the specific Naglu construct of amino acids 1-743 or 24-743 of SEQ ID NO: 1, and (b) optimize the spacer peptide. With regard to the teachings of Cheng et al., Applicant states that one of skill in the art would not look to Cheng et al. to supplement the teachings of Lebowitz because Cheng et al. are seeking to remedy a problem that is unrelated to the lysosomal targeting technology of Lebowitz.  Applicant submits that because Cheng et al. seeks to solve a problem related to ensuring simultaneous binding of multiple targeting peptides and the Lebowitz construct has only one single targeting peptide, one of skill in the art would not be motivated to combine the teachings of Cheng with Lebowitz.  Applicant reiterates the argument that it is only through the benefit of hindsight and knowledge of Applicant’s disclosure that the spacer peptides of Cheng et al. have been selected out of the many disclosed linkers to arrive to the claimed fusion protein.   Applicant asserts that Miller et al. do not remedy the deficiencies of Lebowitz because the linkers disclosed by Miller et al. were designed to eliminate a post-translational modification observed on conventional linkers comprising a GSG sequence.  Applicant asserts that one of skill in the 
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection.  The Examiner acknowledges that Lebowitz et al. teach more than one lysosomal enzyme in Table 1 and that they describe improved compositions and methods for efficient lysosomal targeting based on their GILT technology.   The Examiner also acknowledges that they indicated that the fusion proteins can be variants of the proteins disclosed in Table 1.  However, it is unclear as to how one could ignore the teachings of Lebowitz with regard to the Naglu protein simply because additional lysosomal enzymes have been disclosed concurrently.  It is not believed that the selection of the Naglu fusion protein of Lebowitz et al. is the result of hindsight when the reference specifically teaches this fusion protein. With regard to the argument that Lebowitz et al. teach potentially many more variants besides those listed in Table 1, it is noted that the Examiner has referred specifically to the Naglu enzyme which is fully described in Table 1 and not to variants.  As explained in the prior Office action, while it is agreed that Lebowitz et al. do not specifically teach that their Naglu protein comprises amino acids 1-743 of SEQ ID NO: 1 or amino acids 24-743 of SEQ ID NO: 1, an amino acid sequence is another property of a protein.  In the instant case, the prior art, as evidenced by Zhao et al., teaches that the human Naglu protein comprises amino acids 1-743 of SEQ ID NO: 1.  See alignment previously provided. Therefore, it follows that the human Naglu protein of  Lebowitz et al. as described in Table 1 would also comprise amino acids 1-743 of SEQ ID NO: 1.   As such, all of the claim elements regarding the Naglu protein and the IGF-II peptide tag are taught by the cited prior art.
With regard to the argument that Lebowitz et al. do not teach spacer peptide optimization, the Examiner acknowledges that they do not teach the optimization of spacer peptides.  However, it is noted that Lebowitz et al. teach that their spacer peptide is not limited to their exemplary species, namely GAP or GGGGGP.  Lebowitz et al. teach that their spacer peptide can be flexible or to interpose a structure (paragraph [0045]) and that it can be short or it can be longer that their exemplary species (paragraph [0076]).  Therefore, it is clear from the teachings of Lebowitz et al. that (a) they envisioned modifications 
With regard to the argument that it is only through hindsight that one of skill in the art would select the spacer peptides of  Cheng et al. or Miller et al., it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  With regard to arguments regarding the teachings of Cheng et al. and how one of skill in the art would not be motivated to combine the teachings of Cheng et al. with those of Lebowitz et al. because Cheng et al. are seeking to remedy a problem that is unrelated to the lysosomal targeting technology of Lebowitz et al., it is noted that while it is agreed that Cheng et al. teach using their spacer peptides to enhance multivalent binding, Cheng et al. also teach that the peptides listed in Table 1 are a list of linkers of varying hypothetical stiffness, with several different lengths of individual motifs (page 21, paragraph [0461]).  There is nothing in the prior art or in Cheng et al. that teach that these linkers of varying stiffness are only to be used to link two or more binding proteins.  Since Lebowitz et al. teach that the spacer peptide of their fusion proteins can be modified, it follows that one of skill in the art would be motivated to test other spacer peptides to determine if other spacer peptides could enhance the activity of the Naglu fusion protein of Lebowitz et al.  In view of the fact that the list of peptide linkers disclosed by Cheng et al. in Table 1 consists of a limited number of linkers of different stiffness, one of skill in the art would be motivated to test any one of these linkers to determine if some enhancement could be obtained by replacing the exemplary linkers of Lebowitz et al. 
With regard to the argument that the linkers disclosed by Miller et al. were designed to eliminate a post-translational modification observed on conventional linkers comprising a GSG sequence and that one of skill in the art would not look to supplement Lebowitz with Miller to arrive to the instant claims because the spacer sequences disclosed by Lebowitz do not have the GSG sequence, it is noted that while 


Double Patenting
Claims 7, 16, 19, 21-22, 24, 26-27 were rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8,563,691 as evidenced by Zhao et al. (GenBank accession number P54802, 1/25/2012).  
In view of the fact that claim 7 has been amended to now require the spacer peptide to comprise SEQ ID NO: 14 or SEQ ID NO: 15, and the fact that the fusion protein of claims 1-8 of U.S. Patent No. 8,563,691 does not comprise a spacer peptide comprising SEQ ID NO: 14 or SEQ ID NO: 15, this rejection is hereby withdrawn. 

Claims 7, 16, 19, 21-22, 24, 26-27 were rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,834,587.  
In view of the fact that claim 7 has been amended to now require the spacer peptide to comprise SEQ ID NO: 14 or SEQ ID NO: 15, and the fact that the fusion protein of claims 1-8 of U.S. Patent No. 9,834,587 does not comprise a spacer peptide comprising SEQ ID NO: 14 or SEQ ID NO: 15, this rejection is hereby withdrawn. 

Claims 1, 7, 16, 19, 21-22, 24, 26-27 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,834,588.  The fusion protein of claims 1-8 of U.S. Patent No. 9,834,588 comprises a Naglu protein that comprises amino acids 1-743 of SEQ ID NO: 1 and a spacer peptide that comprises SEQ ID NO: 55, which comprises SEQ ID NO: 9 and SEQ ID NO: 15.  Therefore, the fusion and composition of claims 1-8 of U.S. Patent No. 9,834,588 still anticipate the fusion protein and composition of claims 1, 7, 16, 19, 21-22, 24, 26-27 of the instant application as written/interpreted.

Claims 1, 7, 16, 19, 21-22, 24, 26-27 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,376,480.  The fusion protein of claims 1-13 of U.S. Patent No. 9,376,480 comprises a Naglu protein that comprises amino acids 1-743 of SEQ ID NO: 1 and a spacer peptide that comprises SEQ ID NO: 51, which comprises SEQ ID NO: 9, SEQ ID NO: 14 and SEQ ID NO: 15.  Therefore, the fusion and composition of claims 1-13 of U.S. Patent No. 9,376,480 still anticipate the fusion protein and composition of claims 1, 7, 16, 19, 21-22, 24, 26-27 of the instant application as written/interpreted.

Claim 1 remains rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,845,346.  The fusion protein of claims 1-8 of U.S. Patent No. 9,845,346 comprises a Naglu protein that comprises amino acids 1-743 of SEQ ID NO: 1 and a spacer peptide that comprises SEQ ID NO: 14 (SEQ ID NO: 36).  Therefore, the fusion and composition of claims 1-8 of U.S. Patent No. 9,845,346 still anticipate the fusion protein of claim 1 of the instant application as written/interpreted.

Claim 1 remains rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,771,408.  The fusion protein of claims 1-8 of U.S. Patent No. 9,771,408 comprises a Naglu protein that comprises amino acids 1-743 of SEQ ID NO: 1 

Applicant requests that the double patenting rejections be held in abeyance until the claims have been found otherwise allowable.  In view of the fact that no terminal disclaimer has been filed and no arguments have been presenting traversing the Examiner’s position, these rejections are maintained for the reasons of record and those set forth above. 

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/ process/file/efs/guidance/eTD-info-I.jsp.  

Allowable Subject Matter
A targeted therapeutic fusion protein comprising (i) a human α-N-acetylglucosaminidase ( Naglu) protein comprising amino acids 1-743 or 24-743 of SEQ ID NO:1, (ii) a peptide tag comprising SEQ ID NO: 2 or amino acids 8-67 of SEQ ID NO:5 and (iii) a spacer peptide located between the Naglu protein and the peptide tag, wherein the spacer peptide comprises the amino acid sequence of SEQ ID NO: 29, 31, 33, 35, 37, 39, 41, 43, 49, 64, 66, 68, 70, 72, 74, 76 or 78 appear to be allowable over the prior art of record.  


Conclusion
No claim is in condition for allowance.
Certain papers related to this application may be submitted to Art Unit 1652 by facsimile transmission. The FAX number is (571) 273-8300. The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)). NOTE: If Applicant submits a paper by FAX, the original copy should be retained by Applicant or Applicant’s representative. NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner 






/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
March 27, 2021